Citation Nr: 0723476	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  02-12 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder, to include as secondary to the service-connected 
severe lumbar myositis, L5-S1, left and central disc 
herniation, and right radiculopathy.

2. Entitlement to an initial disability rating in excess of 
40 percent for service-connected severe lumbar myositis, L5-
S1, left and central disc herniation, and right 
radiculopathy.

3. Entitlement to an initial disability rating in excess of 
10 percent for service-connected right leg radiculopathy 
associated with severe lumbar myositis, L5-S1, left and 
central disc herniation, and right radiculopathy.

4. Entitlement to an effective date earlier than April 19, 
2005, for the grant of a separate disability rating for right 
leg radiculopathy associated with severe lumbar myositis, L5-
S1, left and central disc herniation, and right 
radiculopathy.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from September 2000 to 
December 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) located in San 
Juan, Puerto Rico. 

The issue of service connection for a psychiatric disorder 
was previously before the Board in October 2003, when it was 
remanded for additional development. The case is now returned 
to the Board for appellate review. The remaining issues have 
been merged with the initial issue during the pendency of the 
appeal.


FINDINGS OF FACT

1. The veteran's pre-existing psychiatric disorder was 
aggravated by service.

2. The lumbar myositis, L5-S1, left and central disc 
herniation, and right radiculopathy, is not manifested by 
pronounced intervertebral disc syndrome, incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, or unfavorable ankylosis of the entire 
thoracolumbar spine.

3. The veteran's right leg radiculopathy is not manifested by 
a moderate incomplete paralysis of the sciatic nerve.

4. The evidence of record supports an effective date of 
September 23, 2002, for the assignment of a separate 
disability rating for the veteran's right leg neuropathy.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for a psychiatric disorder are met. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303 (2006).

2. The criteria for a disability rating in excess of 40 
percent for lumbar myositis, L5-S1, left and central disc 
herniation, and right radiculopathy, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.71a, Diagnostic Code 5293 (as in effect prior to September 
23, 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5293(as in 
effect from September 23, 2002 to September 25, 2003); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45 (2003); 68 
Fed. Reg. 51,454 - 51,458 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (as in effect 
from September 26, 2003)).

3. The criteria for entitlement to a disability rating in 
excess of 10 percent for right leg radiculopathy have not 
been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 
(2006).

4. The criteria for an effective date of September 23, 2002, 
for the assignment of a separate 10 percent disability rating 
for the service-connected right leg radiculopathy have been 
met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.400(o) (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date. Veterans Claims 
Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

In this case, VA's duties have been fulfilled. VA must notify 
the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The veteran was notified of the information necessary to 
substantiate his increased disability rating, service 
connection, and earlier effective date claims. The RO sent 
the veteran notice by letters dated in March 2005, February 
2006, March 2006, and February 2007 in which he was informed 
of what was required to substantiate his claims and of his 
and VA's respective duties, i.e., that VA would attempt to 
get any additional records that he identified as being 
helpful to his claim. He was also asked to submit evidence 
and/or information, which would include that in his 
possession, to the RO.

Since the veteran's claims for an increased disability rating 
were denied by the RO and are also being denied by the Board, 
as discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to those issues. See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 




As to the issues of service connection for a psychiatric 
disorder and for an earlier effective date, the Court in 
Dingess/Hartman held that VA's notice requirements under 
38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all 
five elements of a service connection claim. Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and disability; (4) degree of disability; and (5) effective 
date of disability. The Court held that upon receipt of a 
claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman, 
19 Vet. App. at 473. The veteran was provided the notice in a 
letter from VA dated in February 2007.

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in those issues that 
the Board is presently deciding. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby). There is no indication that the 
outcome of the case has been affected, and the veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claims. The content of 
the subsequent notice provided to the veteran fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). The 
veteran's relevant service, VA and private medical treatment 
records have been obtained, as discussed below. There is no 
indication of any additional, relevant records that the RO 
failed to obtain.



Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). The veteran was 
afforded VA examinations in August 2005 and December 2005. 
These examinations were thorough in nature, based upon a 
review of the veteran's entire claims file, and provided 
relevant findings that are deemed to be more than adequate. 
As to the issue of an earlier effective date, the dispositive 
factual matters pertain to documents that have been on file 
for many years. As the issue is a legal matter, there is no 
need to obtain a VA compensation examination or medical 
opinion. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 
Under such circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion. Id.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible. Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty. 38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).



Service connection for certain chronic disorders, such as 
psychoses, may be established based on a legal "presumption" 
by showing that either disability manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310(a) (2006). Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment. 38 C.F.R. § 3.304(b) 
(2006). A veteran who served during wartime service after 
December 31, 1946, as here, is presumed to have been in sound 
condition when examined, accepted, and enrolled for service 
except for defects, infirmities, or disorders noted at the 
time of examination, acceptance, enrollment, or where 
evidence or medical judgment is such as to warrant a finding 
that the disease or injury existed before acceptance and 
enrollment. 38 U.S.C.A. § 1111 (2002); 38 C.F.R. § 3.304 
(2006).

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability that the veteran later complains about. See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991). The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports." 38 
C.F.R. § 3.304(b) (2006). A "[h]istory of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions." Id. at 
(b)(1).



The VA Office of the General Counsel has determined that VA 
must meet two prongs in rebutting the presumption of 
soundness. First, VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder. 
Secondly, VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service. See VAOPGCPREC 3-03 (July 16, 2003). The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. Id. The 
Board must follow the precedent opinions of the General 
Counsel. 38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized 
the effect of 38 U.S.C.A. § 1132 relative to claims for 
service-connected disability.

In pertinent part, Wagner held that when no pre-existing 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry. The burden then falls 
on the government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's disability 
was both pre-existing and not aggravated by service. The 
government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any "increase in disability [was] due to the natural 
progress of the" pre-existing condition. 38 U.S.C. § 1153 
(West 2002). If this burden is met, then the veteran is not 
entitled to service-connected benefits. However, if the 
government fails to rebut the presumption of soundness under 
38 U.S.C.A. § 1132, the veteran's claim is one for service 
connection. This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded. See 38 C.F.R. § 3.322 (2006).

Conversely, Wagner held that if a pre-existing disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service connection for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder. In that case 38 U.S.C.A. § 1153 applies and 
the burden falls on the veteran to establish aggravation. See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). If the 
presumption of aggravation under 38 U.S.C.A. § 1153 arises, 
the burden shifts to the government to show a lack of 
aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease." 38 U.S.C. § 
1153 (West 2002); see also 38 C.F.R. § 3.306 (2006); Jensen, 
19 F.3d at 1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

Before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service. 
If VA met this burden, however, it then had the burden to 
rebut the presumption by a preponderance of the evidence (a 
lower standard) that the pre-existing disorder was not 
aggravated by service. Now, VA must also show by clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated during service (a higher standard).

If the veteran has a condition that pre-existed his military 
service, the issue becomes whether the disease or injury was 
aggravated during service. A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2006); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995). Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened. See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

The law further provides that the burden of showing a pre-
existing disease or disorder was not aggravated during 
service is an onerous one that lies with the government. See, 
e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

The Board will first address whether the presumption of 
soundness attaches in this instance and, if so, whether it 
has been rebutted. The veteran's service medical records 
include his entrance report of medical examination dated in 
April 1999 which does not reference a pre-existing 
psychiatric disorder, therefore, the veteran is presumed to 
have been sound upon entry.

The burden thus falls on VA to rebut the presumption of 
soundness by clear and unmistakable evidence that the 
veteran's psychiatric disorder both pre-existed and was not 
aggravated by service.

As indicated above, the veteran's enlistment report of 
medical examination dated in April 1999 shows that clinical 
psychiatric evaluation was normal with no personality 
deviation noted. The associated report of medical history, 
also dated in April 1999 and completed by the veteran, shows 
that he indicated that he had undergone a psychologist 
evaluation at work in 1993. He did indicate, however, that he 
had never had depression, excessive worry, or nervous trouble 
of any sort. 

An Administration Separation Recommendation report dated in 
December 2000 shows that the veteran reported having 
experienced some depression symptoms prior to service, but 
that he had never received treatment. It was noted that upon 
entering service, he had been in a FAST program due to 
difficulty with the English language. It was determined that 
he had an adjustment disorder with mixed anxiety and 
depressed mood. The examiner indicated that the veteran's 
symptoms had become progressively worse during service.

A VA mental disorders examination report dated in June 2001 
shows that the veteran reported having been sent to language 
school while in service, but that he had not been successful 
and was discharged after three months. He indicated that 
while in service, he was unable to adapt, feeling isolated 
from others, anxious, and depressed. He referred to the 
psychological evaluation in service which recommended that he 
be administratively discharged. He added that he continued to 
have symptoms and began psychiatric treatment in January 
2001. The diagnosis was adjustment disorder by record and 
history.

A private medical record dated in December 2001 shows that 
the veteran, in part, was diagnosed with organic mood 
disorder with mixed emotional features. He was said to be 
totally and permanently disabled to work or earn income. 

A VA mental disorders examination report dated in December 
2005 shows that the veteran provided a history as set forth 
above. The veteran was diagnosed with depressive disorder, 
not otherwise specified. The examiner concluded that the 
veteran had been unable to pass the English language course 
in service and was discharged three months thereafter; a 
clinical psychologist recommended discharge in service 
following reported feelings of isolation, anxiety, 
depression, insomnia, and poor appetite; and there was a 
history of untreated depressive symptoms before entering 
service. 

VA outpatient treatment records dated from December 2003 to 
June 2005 show intermittent treatment for symptoms associated 
with depressive disorder.

A private medical record from J. C. Leon Ortiz, M.D., dated 
in August 2005, shows that the veteran provided a history as 
set forth above. The diagnosis was major recurrent 
depression; mood disorder secondary to medical problems - low 
back pain; and major recurrent depression.

The Board finds that this evidence clearly and unmistakably 
favors a conclusion that the veteran had pre-existing 
psychiatric disorder. Although the mention of a psychiatric 
disorder is not in his entrance physical examination, the 
veteran, himself in December 2000, indicated that he had 
experienced some depression symptoms prior to service, but 
that he had never received treatment, and the post-service 
evidence clearly sets forth that he had a history of 
untreated depressive symptoms before entering service. There 
is no competent medical evidence to contradict or otherwise 
question the validity of this conclusion.

Having found clear and unmistakable evidence of a pre-
existing disability, the next inquiry is whether there is 
clear and unmistakable evidence that the disability was not 
aggravated during service.

While the veteran's service medical records do not show 
treatment during service specifically for the currently 
diagnosed depressive disorder, the December 2000 
Administration Separation Recommendation report specifically 
set forth that the veteran had an adjustment disorder with 
mixed anxiety and depressed mood which had become 
progressively worse during service.

Additionally, the December 2005 VA examination report 
established that the veteran was currently diagnosed with 
depressive disorder, not otherwise specified, and that during 
service a clinical psychologist had recommended discharge 
following reported feelings of isolation, anxiety, 
depression, insomnia, and poor appetite. The pre-existing 
history of untreated depressive symptoms was also referenced.

The Board finds that this is sufficient to raise the 
presumption of aggravation. To rebut this presumption, it 
must be shown that the increase in disability was due to the 
natural progress of the condition. There is no such showing 
in this case. The December 2000 Administration Separation 
Recommendation report is highly probative as to the veteran's 
condition at the time of his release from active duty, as it 
was generated with the specific purpose of ascertaining the 
veteran's then-physical condition. Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997).

Subsequent to service, there is a continuity of 
symptomatology as evidenced by the continued intermittent 
treatment for symptoms associated with depressive disorder, 
and the veteran is currently diagnosed with the asserted 
psychiatric disorder. In light of the pre-existing depressive 
disorder, the in-service reports of increase in 
symptomatology, the continued treatment, and the current 
diagnosis of depressive disorder, not otherwise specified, 
the Board finds the preponderance of the evidence supports a 
finding of in-service aggravation of the veteran's 
psychiatric disorder. As such, the Board concludes that 
service connection for a psychiatric disorder is warranted.



Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. Id. It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3. If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005). Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present. 38 C.F.R. § 4.2 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous. Fenderson v. West, 12 Vet. 
App. 119, 126 (1999). For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability. Fenderson, 12 Vet. App. at 126. 
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ." Fenderson, 12 Vet. App. at 126. 
If later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found. Id.

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies. If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects. If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim. If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision. Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity. 
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology. Any change in a diagnostic 
code by VA must be specifically explained. Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The Board has evaluated the veteran's service-connected 
disabilities under multiple diagnostic codes to determine if 
there is any basis to increase the assigned disability 
ratings. Such evaluations involve consideration of the level 
of impairment of a veteran's ability to engage in ordinary 
activities, to include employment, as well as an assessment 
of the effect of pain on those activities. 38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.40, 4.45. 

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59. See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). A 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40. 
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded." 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).


Severe lumbar myositis, L5-S1, left and 
central disc herniation, and right radiculopathy

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002. 67 Fed. 
Reg. 54345 (August 22, 2002). Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering - effective on September 26, 2003. 
Either the old or new rating criteria may apply, whichever 
are most favorable to the veteran, although the new rating 
criteria are only applicable since their effective date. 
VAOPGCPREC 3-00, 7-03.

Prior to September 23, 2002, Diagnostic Code 5293 provided 
the rating criteria for intervertebral disc syndrome. Under 
this code provision, the maximum 60 percent disability rating 
was warranted when the intervertebral disc syndrome is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief. A 40 percent disability rating was 
warranted when the disability is severe, with recurrent 
attacks and little intermittent relief. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293. 

Under Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation. Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 
maximum 60 percent disability rating. Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrant a 40 percent 
disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

It is noted that for purposes of rating under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Additional potentially applicable diagnostic code provisions 
regarding the lumbar spine which could provide a disability 
rating in excess of 40 percent prior to September 26, 2003, 
have also been considered.

Diagnostic Code 5285 provides that a 100 percent disability 
rating is warranted for residuals of fracture of the vertebra 
with cord involvement, bedridden, or requiring long leg 
braces. The schedule notes that special monthly compensation 
should be considered; and with lesser involvements rate for 
limited motion, nerve paralysis. A 60 percent disability 
rating is warranted for residuals of fracture of the vertebra 
without cord involvement; abnormal mobility requiring neck 
brace (jury mast). The schedule also provides that in other 
cases, rate in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
vertebral body. It is noted that both under ankylosis and 
limited motion, ratings should not be assigned for more than 
one segment by reason of involvement of only the first or 
last vertebrae of an adjacent segment. 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2003) (effective prior to September 26, 
2003).

Diagnostic Code 5286 provides that a 100 percent disability 
rating is warranted for complete bony fixation of the spine 
in an unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type). A 60 percent 
disability rating is warranted for complete bony fixation 
(ankylosis) of the spine in a favorable angle. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2003) (effective prior to 
September 26, 2003).

Under Diagnostic Code 5289, a maximum 50 percent disability 
rating is warranted for unfavorable ankylosis of the lumbar 
spine. 38 C.F.R. § 4.71a, Diagnostic Code 5288 (2003) 
(effective prior to September 26, 2003).

A new rating formula for the spine became effective September 
26, 2003. Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25. Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a maximum 60 
percent disability rating is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months. A 40 percent disability rating is 
warranted for incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months. 68 Fed. Reg. 51,456 (2003) (now codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006)). The Board 
notes that aside from changing Diagnostic Code 5293 to 
Diagnostic Code 5243, the criteria for rating intervertebral 
disc syndrome remained essentially unchanged after the 
September 26, 2003 amendment. See Diagnostic Code 5293 (2002 
and 2003); Diagnostic Code 5243 (2006).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, unfavorable ankylosis of the entire spine warrants 
a 100 percent disability rating. Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent disability 
rating. Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating. 68 Fed. Reg. 
51,456 (2003) (now codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2006)).

It is noted that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, under an 
appropriate diagnostic code. It is also noted that for VA 
compensation purposes, normal flexion of the thoracolumbar is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees (see also Plate 
V). The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.

Diagnostic Code 5242 also provides for degenerative arthritis 
of the spine (see also Diagnostic Code 5003). Traumatic 
arthritis established by X-ray findings is to be evaluated as 
degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 
5010. Degenerative arthritis established by X-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved. Diagnostic Code 5003. When 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion. These 10 percent evaluations are combined, not added, 
under Diagnostic Code 5003.

The veteran's severe lumbar myositis, L5-S1, left and central 
disc herniation, and right radiculopathy, is currently 
evaluated as 40 percent disabling. Under either the old or 
new criteria set forth above, the evidence does not warrant a 
higher disability rating.


A VA spine examination report dated in July 2001 shows that 
the veteran reported constant, moderate, radiating low back 
pain and stiffness. He denied numbness or weakness of the 
lower extremities, or fecal or urinary incontinence. He 
indicated that he would wear a lumbosacral corset as need. He 
described being unable to run, jump, play basketball, or do 
any household chores such as lawn mowing. Physical 
examination of the back revealed flexion to 35 degrees, 
extension to 10 degrees, lateral bending right and left to 15 
degrees, and rotation right and left to 20 degrees. There was 
painful motion on all planes of motion of the back. There was 
tenderness to palpation and severe spasm of lumbar 
paravertebral muscles. There was no muscle atrophy of lower 
extremities. There was weakness of the right peroneous muscle 
of 4/5 and of the right extensor hallucis longus of 4.5/5. 
The rest of lower extremities manual test was 5/5. Straight 
leg raising test was painful at 30 degrees on the right side, 
and negative on left side. Deep tendon reflexes were +2 
patellar and +2 Achilles, bilaterally. A computed tomography 
(CT) scan in June 2001 had shown a moderate size central and 
left sided disc herniation of L5-S1. The diagnosis was severe 
lumbar myositis, L5-S1, left and central disc herniation with 
right L5 radiculopathy. The range of motion or spinal 
function was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use or 
during flare-ups.

A private medical record dated in December 2001 shows that 
the veteran reported persistent back pain with lower 
extremity numbness and decreased range of motion. The 
diagnosis was chronic persistent back pain with associated 
radiculopathy and lumbosacral herniated nucleus pulposus of 
L5-S1.

A VA spine examination report dated in February 2002 shows 
that the veteran reported numbness, tingling, radiation of 
the low back pain. The examiner opined that there was 
sufficient objective medical evidence to establish that the 
current low back disability diagnosed as lumbar myositis, L5-
S1 discogenic disease and right radiculopathy was 
etiologically related service.




A private radiology report from G. Bermudez, M.D., dated in 
January 2001, shows that he veteran had mild levoscoliosis 
and spondylosis of the lumbosacral spine.

Private radiology reports from R. R. Thomas, M.D., dated in 
June 2001 and March 2005 show that the veteran had prominent 
lumbar disc herniation at L5-S1; and prominent apparent 
significant changes at multiple levels being worse at T12-L1, 
respectively.

A VA radiology report dated in September 2004 shows an 
impression of paravertebral muscle spasm; and degenerative 
changes, degenerative disc disease at L5-S1, L1-L2, and L2-
L3.

A private medical record from A. Abreu, M.D., dated in April 
2005, shows that the veteran reported continued radiating 
pain which was present most of the time, with periods of 
remission and exacerbation, which eases with medication and 
bed rest. The pain was said to radiate into the right leg, 
with frequent cramping in the calf. The pain would also 
radiate to the upper thoracic spine, and his back would be 
tilted all the time. Physical examination of the back 
revealed that there was a thoraco-lumbar "S" shaped 
scoliosis with severe paravertebral spasm. Range of motion 
revealed forward bending limited to 25 degrees and lateral 
bending to 10 degrees. Straight leg raising was positive, 
bilaterally, and Lassegue test was positive on the right. The 
diagnosis was herniated nucleus pulposus of L5-S1, by 
magnetic resonance imaging (MRI) study; and degenerative disc 
disease of T12-L1 and L3-L4, by MRI study. The examiner noted 
that the veteran continued to have bouts of paravertebral 
spasms with tilting of the spine.

A VA examination report dated in August 2005 shows that the 
veteran reported constant low back pain which would fluctuate 
in intensity and would improve partially with pain 
medication. He described the pain as 8 or 9 on a scale of 10, 
with alleviation to 4 or 5 with medication. Precipitating 
factors included prolonged sitting or standing, with 
alleviating factors including medication and a change of 
position. There was decreased ambulation with flare up of low 
back pain. He also described numbness of the low back 
muscles. He denied fecal or urinary incontinence. He 
indicated that he would occasionally require assistance to 
bathe or to dress lowers. Physical examination revealed an 
erect posture with symmetry in appearance, and rhythm of 
spinal motion. There was adequate alignment of head over 
trunk. Range of motion study of the thoracolumbar spine 
revealed forward flexion to 21 degrees; extension to 21 
degrees; left and right lateral flexion to 10 degrees; and 
left and right rotation to 20 degrees. The veteran was 
additionally limited by pain, but not by fatigue, lack of 
endurance or weakness. There was some guarding, but it was 
not severe enough to result in an abnormal gait. There was 
also positive straight leg raising and Laseque's tests. There 
were no vertebral fractures, fixed deformity, or ankylosis. 
The diagnosis was lumbar myositis, degenerative disc disease 
of L5-S1, and right S1 radiculopathy.

As indicated above, prior to the regulatory change in 
September 23, 2002, the veteran's lumbar spine disability was 
rated as 40 percent disabling under Diagnostic Code 5293 for 
intervertebral disc syndrome. In order to receive the next 
higher 60 percent disability rating, the evidence must show 
intervertebral disc syndrome that is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

While the evidence shows that the veteran experienced chronic 
pain, stiffness, and some muscle spasms, it was said to have 
been controlled with regular medication and a change of 
position. Additionally, the evidence did not show that the 
veteran was absent ankle jerk, exhibited any numbness or 
weakness of the lower extremities, or had fecal or urinary 
incontinence. Moreover, spinal function was not additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use or during flare-ups. As such, the 
evidence does not show that the veteran's low back disability 
warrants a disability rating higher than 40 percent under 
Diagnostic Code 5293 under the criteria in effect prior to 
September 23, 2002.




The only other potentially applicable criteria, under which a 
schedular rating higher than 40 percent is possible includes 
Diagnostic Code 5286 for complete bony fixation (ankylosis) 
of the spine, and Diagnostic Code 5285 for residuals of 
fracture of vertebra. These diagnostic codes, however, do not 
apply as none of the records show findings of a fractured 
vertebra or any residuals. Similarly, the evidence of record 
does not demonstrate that the veteran ever had unfavorable 
ankylosis of the lumbar spine so as to warrant a greater 
disability rating pursuant to Diagnostic Code 5289.

In considering the rating criteria in effect as of September 
23, 2002, in order to receive the next higher 60 percent 
rating for intervertebral disc syndrome under the new rating 
formula for the spine, the evidence subsequent to September 
23, 2002, must show incapacitating episodes having a total 
duration of at least six weeks during the preceding 12 
months. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006). 

As noted above, the medical evidence of record has shown that 
the veteran has constant low back pain which has ranged from 
a 4 to a 9 on a scale of 10, but which has been alleviated 
with pain medication and change in position. There is no 
evidence of record that the veteran had experienced 
incapacitating episodes having a total duration of at least 
six weeks during the preceding 12 months. As such, a 
disability rating higher than the currently assigned 40 
percent for intervertebral disc syndrome under the new 
criteria would not be appropriate. Id.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 50 percent rating would be warranted for 
unfavorable ankylosis of the entire thoracolumbar spine. 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2006). However, there 
is no evidence of record that the veteran has unfavorable 
ankylosis of the entire thoracolumbar spine. The August 2005 
VA examination report specifically set forth that there was 
no fixed deformity or ankylosis. Therefore, a disability 
rating higher than 40 percent also does not apply under the 
general rating formula for spine disabilities. Id.




The Board notes that the revised schedule provides for a 
separate evaluation for any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, under an appropriate diagnostic code. See 
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). In 
September 2005, the veteran was awarded a separate 10 percent 
disability rating for his right leg radiculopathy, which will 
be discussed below. There is no other provision under which 
an additional separate disability rating may be assigned for 
his disability. Id.

The veteran also is not entitled to a separate compensable 
evaluation for limitation of motion of the lumbar spine due 
to degenerative disc disease, which is rated as degenerative 
arthritis under Diagnostic Code 5003. Evaluations for 
distinct disabilities resulting from the same injury may be 
separately evaluated as long as the symptomatology for one 
condition is not "duplicative of or overlapping with the 
symptomatology" of the other condition. Esteban v. Brown, 6 
Vet. App. 259, 261- 62 (1994). However, limitation of motion 
of the lumbar spine has been considered and compensated under 
the 40 percent disability rating already assigned under the 
former Diagnostic Code 5293. To assign a separate evaluation 
for limitation of the motion of the spine due to degenerative 
arthritis is similarly not permitted under the criteria. See 
38 C.F.R. §§ 4.14 and 4.71a, Diagnostic Code 5003 and 
following notes.

The Board also finds that a disability rating higher than 
that already assigned, based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint is not warranted. See 38 C.F.R. §§ 4.40, 4.45, and 
4.59; DeLuca, 8 Vet. App. at 202. The VA examiner in July 
2001 indicated that range of motion or spinal function was 
not additionally limited by pain, fatigue, weakness, or lack 
of endurance following repetitive use or during flare-ups; 
and the VA examiner in August 2005 indicated that the veteran 
was not additionally limited by fatigue, lack of endurance or 
weakness. 




The Board has considered the veteran's assertions that his 
low back disability warrants a higher disability rating. 
While he is competent to report that his symptoms are worse, 
the training and experience of medical personnel makes the VA 
and private physicians' findings more probative as to the 
extent of the disability. 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).

The veteran is entitled to be rated under the code that 
allows the highest possible evaluation. Schafrath, 1 Vet. 
App. at 589. After reviewing all pertinent provisions, 
however, the Board can find no basis on which to assign a 
higher or separate evaluation. The preponderance of the 
evidence is against a disability rating higher than 40 
percent for the veteran's low back disability. Thus, the 
benefit-of-the doubt doctrine does not apply, and the claim 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


Right leg radiculopathy associated with severe lumbar 
myositis, L5-S1, left and central disc herniation, and right 
radiculopathy

In September 2005, the veteran was awarded a separate 10 
percent disability rating for his right leg radiculopathy as 
an associated objective neurologic abnormality of the 
service-connected severe lumbar myositis, L5-S1, left and 
central disc herniation, and right radiculopathy. See 38 
C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

As set forth above, the April 2005 private medical record 
from Dr. Abreu set forth that the veteran had pain which 
radiated into the right leg, with frequent cramping in the 
calf. Sensory neurologic evaluation was normal to light 
touch. There was no focal neurological deficit on 
examination. The August 2005 VA examination report 
established that sensory evaluation was intact to pinprick 
and light touch in the bilateral lower extremities, except 
for right S1. Manual muscle strength was 4/5 throughout the 
bilateral lower extremities, but there was pain at the back 
with resistance during manual muscle strength. Deep tendon 
reflexes were +2 patellar and +2 Achilles, bilaterally. There 
was also positive straight leg raising and Laseque's tests. 
The diagnosis was right S1 radiculopathy.

The veteran's separate 10 percent disability rating for his 
right leg radiculopathy is currently rated pursuant to the 
provisions of Diagnostic Code 8520 which provides the rating 
criteria for paralysis of the sciatic nerve. Mild incomplete 
paralysis of the sciatic nerve warrants a 10 percent 
disability rating. A 20 percent disability rating requires 
moderate incomplete paralysis of the sciatic nerve. A 40 
percent disability rating requires moderately severe 
incomplete paralysis of the sciatic nerve. A 60 percent 
disability rating requires severe incomplete paralysis with 
marked muscular atrophy. An 80 percent disability rating 
requires complete paralysis. When there is complete 
paralysis, the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost. 38 C.F.R. § 4.124(a), 
Diagnostic Code 8520 (2006). 

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration. When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree. See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The veteran has been shown to have signs and symptoms 
consistent with mild lower extremity radiculopathy. The 
veteran has consistently reported lower right extremity 
radiating pain and numbness, and the August 2005 VA 
examination did show neurologic findings intact to pinprick 
and light touch in the bilateral lower extremities, except 
for right S1. While the objective medical evidence of record 
showed positive straight leg raise and a diagnosis of 
radiculopathy, a normal gait has been shown, and nothing more 
than mild functional impairment has been indicated. As such, 
a disability rating in excess of 10 percent for right leg 
radiculopathy is not warranted.



An effective date earlier than April 19, 2005, 
for the grant of a separate disability rating for right leg 
radiculopathy

The veteran contends that his 10 percent disability rating 
for sciatic radiculopathy of the right lower extremity should 
be effective earlier than April 19, 2005. For the reasons 
which follow, the Board concludes that an effective date of 
September 23, 2002, is warranted.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110. Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 C.F.R. § 3.400 (2006). However, in cases 
involving a claim for an increased evaluation, the effective 
date may be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of receipt of the claim. See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); See Quarles v. 
Derwinski, 3 Vet. App. 129, 134-135 (1992). When considering 
the appropriate effective date for an increased rating, VA 
must consider the evidence of disability during the period 
one year prior to the application. See Hazan v. Gober, 10 
Vet. App. 511 (1997).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2006). "Claim" is defined broadly to include a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992). Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a) (2006). 

Under 38 C.F.R. § 3.157(b)(1), once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability was not compensable in degree, receipt 
of outpatient, hospital examination, or admission to a VA or 
uniformed services hospital will be accepted as receipt of an 
informal claim for an increased evaluation based on the date 
of the outpatient treatment, hospital examination, or 
admission to a VA or uniformed services hospital.

Review of the evidence of record reveals that the veteran 
filed a claim for entitlement to service connection for a low 
back disorder January 2001. By rating action dated in June 
2002, the RO granted entitlement to service connection for 
the veteran's low back disorder and assigned a 40 percent 
disability rating. In October 2002, the veteran expressed 
disagreement with the assigned disability rating and then 
perfected a substantive appeal.

In September 2005, the veteran was awarded a separate 10 
percent disability rating for his right leg radiculopathy as 
an associated objective neurologic abnormality of the 
service-connected severe lumbar myositis, L5-S1, left and 
central disc herniation, and right radiculopathy. See 38 
C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). The assigned 
disability rating was made effective as of August 23, 2005, 
the date of the VA examination report where it was deemed to 
have been factually ascertainable that the veteran's right 
leg radiculopathy warranted a separate disability rating.

By rating action dated in June 2006, the RO determined that 
the effective date for the award of a separate disability 
rating for the right leg radiculopathy should be April 19, 
2005, the date of the private medical record from Dr. Abreu 
which had demonstrated that the veteran had pain which 
radiated into the right leg, with frequent cramping in the 
calf; though sensory neurologic evaluation was normal to 
light touch, and there was no focal neurological deficit.

Prior to April 19, 2005, the evidence of record included the 
July 2001 VA examination report which had shown a diagnosis 
of central disc herniation with right L5 radiculopathy. The 
December 2001 private medical record had shown reported lower 
extremity numbness and a diagnosis of chronic persistent back 
pain with associated radiculopathy. The February 2002 VA 
examination report provided a diagnosis of numbness, 
tingling, and radiation of the low back pain, with a 
diagnosis of lumbar myositis, L5-S1 discogenic disease and 
right radiculopathy.

While there was evidence of record that the veteran had some 
neurological deficits prior to April 19, 2005, the basis of 
assignment of the separate rating for the veteran's right leg 
radiculopathy was under the provisions of Diagnostic Code 
5293, which became effective September 23, 2002. Prior to the 
amendment of the regulations, Diagnostic Code 5293 did not 
provide for a separate disability rating for neurological 
manifestations associated with intervertebral disc syndrome. 

However, as there was evidence of right leg radiculopathy 
prior to April 19, 2005, the Board finds that the effective 
date of the assignment of the separate disability rating for 
the right leg radiculopathy should be the effective date of 
the enactment of the revised version of Diagnostic Code 5293, 
which would be September 23, 2002. Both the evidence as 
reviewed and the law applicable during the pendency of the 
appeal are in support of such a finding. Esteban v. Brown, 6 
Vet. App. 259 (1994); see Bierman v. Brown, 6 Vet. App. 125 
(1994)(Holding that the provisions of Diagnostic Code 5293 
did not expressly prohibit a separate neurological rating 
from being assigned in situations in which such a rating is 
warranted; noting that manifestations of neurological 
symptomatology of a lower extremity which are distinct from 
low back symptoms (that is, neither duplicative or 
overlapping) could be rated under a Diagnostic Code different 
from DC 5293 without violating the VA anti-pyramiding 
regulation, 38 C.F.R. § 4.14.

The Board is otherwise bound by the regulations which 
established the current disability rating criteria. As the 
law is dispositive, there is no legal merit to the assignment 
of a separate disability rating pursuant to Diagnostic Code 
5293 prior to September 23, 2002. Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).





ORDER

Service connection for a psychiatric disorder is granted, 
subject to the laws and regulations controlling the award of 
monetary benefits.

An initial disability rating in excess of 40 percent for 
service-connected severe lumbar myositis, L5-S1, left and 
central disc herniation, and right radiculopathy, is denied.

An initial disability rating in excess of 10 percent for 
service-connected right leg radiculopathy associated with 
severe lumbar myositis, L5-S1, left and central disc 
herniation, and right radiculopathy, is denied.

Entitlement to an effective date of September 23, 2002, for 
the grant of a separate 10 percent disability rating for 
right leg radiculopathy associated with severe lumbar 
myositis, L5-S1, left and central disc herniation, and right 
radiculopathy, is granted.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


